Citation Nr: 1714713	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus type II with diabetic retinopathy and peripheral neuropathy of the lower extremities from December 6, 1999 to July 11, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus type II with diabetic retinopathy on and after July 11, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 31, 2010.

4.  Entitlement to a TDIU on and after August 31, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1967 and from April 1970 to February 1971, with service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Although an October 2002 rating decision originally granted service connection for diabetes mellitus and assigned a 20 percent rating effective July 9, 2001, a May 2011 rating decision granted an earlier effective date to December 6, 1999 and assigned a 20 percent rating since the effective date.  In July 2011, the Veteran submitted an increased rating claim contending that he was on insulin and that the disability was now productive of restriction of daily activities.  Although the Veteran did not file a notice of disagreement within one year of the May 2011 rating decision, the July 2011 claim constitutes new and material evidence received within one year of the rating decision.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the Board finds that the appeal has been pending since the May 2011 rating decision and that the appeal period begins on December 6, 1999.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  At the proceeding, the Veteran testified that he was unemployable due to his service-connected disabilities.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to a higher rating for diabetes mellitus and entitlement to TDIU prior to August 31, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Effective August 31, 2010, the Veteran has been unemployable as a result of his service-connected disabilities.  


CONCLUSION OF LAW

Effective August 31, 2010, the criteria for TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

As discussed above, the issue of entitlement to TDIU was raised in the context of the higher rating claim for diabetes mellitus, which encompasses an appeal period beginning on December 6, 1999.  The Veteran is assigned an evaluation of 20 percent for diabetes mellitus with diabetic retinopathy and peripheral neuropathy from December 6, 1999 to July 11, 2011.  A 10 percent rating for peripheral neuropathy of the left lower extremity and a 10 percent rating for peripheral neuropathy of the right lower extremity were assigned effective July 11, 2011.  The Veteran is also service-connected for ischemic heart disease at 60 percent effective August 31, 2010, post-traumatic stress disorder (PTSD) at 50 percent effective December 5, 2012, tinnitus at 10 percent effective November 5, 2001, and a noncompensable rating for bilateral hearing loss effective November 5, 2001.  The Veteran meets the schedular requirements for the time period on and after August 31, 2010.  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence of record shows that the Veteran has a 9th grade education.  On his VA Form 8940, he reports that he last worked in 1997 but that he last worked on a full-time basis in 1990.  He reports a work history as a truck driver and painter.  See VA Form 8940 and February 2017 Board hearing transcript.  He contends that his ischemic heart disease, PTSD, diabetes mellitus, and peripheral neuropathy prevent him from securing or maintaining substantially gainful employment.  During the Board hearing, the Veteran testified that the type of jobs that he has worked in the past require use of his legs and vision, which is difficult for him given his peripheral neuropathy of the lower extremities and his diabetic retinopathy.   
A January 2011 VA examination report noted that the Veteran has angina and dyspnea related to his ischemic heart disease.  A January 2014 VA PTSD examination report revealed that the Veteran has difficulty establishing and maintaining effective work relationships, difficulty in adapting to stressful circumstances including work settings, and inability in establishing and maintaining effective relationships.  An October 2015 VA examination report stated that the diabetes mellitus impacts his ability to work as it is difficult for him to go places because of his medications and his associated vision problems.    

Even though the question of whether a veteran is unable to secure of follow a substantially gainful occupation is a factual rather than a medical question, the Board finds the medical evidence noted above to be highly probative in identifying the severity of his service-connected disabilities and the impact of his symptoms on his ability to secure and maintain gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Given his prolonged work experience as a truck driver and painter, his 9th grade education, his difficulty maintaining effective work relationships as a result of his PTSD, his angina and dyspnea as a result of his ischemic heart disease, and his paresthesias and numbness as a result of his bilateral peripheral neuropathy of the lower extremities, the Board finds that the Veteran is excluded from maintaining substantially gainful employment as a result of his service-connected disabilities.  The evidence of record shows that he is entitled to an award of TDIU based on the aggregate impact of his service-connected disabilities, effective August 31, 2010.    


ORDER

Effective August 31, 2010, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

During the Board hearing, the Veteran testified that his diabetes mellitus and associated bilateral peripheral neuropathy of the lower extremities has worsened since his last VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his diabetes mellitus and associated manifestations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this claim must be remanded.

During the February 2017 Board hearing, it appears that the Veteran indicated that his erectile dysfunction is related to his diabetes, as well as that he has peripheral neuropathy of the upper extremities related to his diabetes mellitus.  As the higher rating claim for diabetes mellitus is remanded, the AOJ should determine upon remand whether the Veteran has erectile dysfunction or upper extremity neuropathy that is associated with his diabetes mellitus.  

The issue of entitlement to TDIU prior to August 31, 2010 is intertwined with the higher rating claim for diabetes.  Accordingly, entitlement to TDIU prior to August 31, 2010 is remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since March 2016. 

2.  Provide the Veteran an opportunity to identify or provide any outstanding private treatment records.  Identified records should be sought.  

3.  Invite the Veteran to submit lay or medical evidence from himself and other individuals who have first-hand knowledge regarding the severity of his diabetes mellitus and associated manifestations and its impact on his ability to work.

4.  Schedule the Veteran for appropriate VA examinations to determine the severity and manifestations of his service-connected diabetes mellitus and associated complications, to specifically include bilateral peripheral neuropathy of the lower extremities.  

Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  

The examiner should also discuss whether the Veteran has left and/or right upper extremity peripheral neuropathy associated with diabetes mellitus, as well as whether he has erectile dysfunction associated with diabetes mellitus.  In answering this question, the examiner should consider the October 2013 and October 2015 VA examination reports.  

5.  Then readjudicate the higher rating claim for diabetes and the claim for entitlement to TDIU prior to August 31, 2010.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


